IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                        :      NO. 148
                                              :
AMENDMENT OF RULES 3.5 AND 8.2                :      DISCIPLINARY RULES
OF THE PENNSYLVANIA RULES OF                  :
PROFESSIONAL CONDUCT                          :      DOCKET




                                           ORDER


PER CURIAM

       AND NOW, this 5th day of December, 2016, upon the recommendation of the
Disciplinary Board of the Supreme Court of Pennsylvania; the proposal to amend
Pa.R.P.C. 3.5 and 8.2 having been published for comment in the Pennsylvania Bulletin,
46 Pa.B. 4820 (August 6, 2016):

       It is ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 3.5 and 8.2 of the Rules of Professional Conduct are amended
in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective in 30 days.


Additions to the rules are in bold and are underlined.
Deletions from the rules are shown in bold and brackets.